REASONS FOR ALLOWANCE
Claims 63-82 are allowed.

All dependent claims depend upon claim 63.  Claim 63 requires a polyolefin polymer and optionally a hydrocarbon resin (not the polyolefin polymer) in less than 50 wt%.  Further, claim 63 requires a DTUL (deformation temperature under load) and flexural secant modulus within a range, which is shown in the specification/examples.

The following art is made of record:

US 6,087,446 discloses films with barrier properties that are comprised of HDPE such as HDPE H5234 (which by itself has a flexural modulus and DTUL within the claimed range (see Matweb search).  However, the thickness is well below the claimed thickness and HDPE is in the minority while the hydrocarbon resin is in the majority (e.g. example 16).

US 2018/0015707 teaches barrier layers comprising polypropylene, etc. with a thickness of 1 to 500 microns.  See paragraph 193.  However, the DTUL and Flexural secant modulus is not within the claimed range.

US 2019/0375535 teaches barrier layers comprising polypropylene, etc. with a thickness of 100 to 500 microns.  However, the DTUL and Flexural secant modulus is not within the claimed range.

JP 2020/147669 teaches barrier layers with ethylene vinyl alcohol copolymers that have a DTUL and a Flexural Modulus as claimed.  However, ethylene vinyl alcohol does not fit the claimed polyolefin (note that the weight% of ethylene is below 50 wt%).  Moreover, the thickness is well below the claimed range.


In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764